Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.194 Page 1 of 43
                                                                                1



      1                        United States District Court

      2                   for the Southern District of California

      3
                                                 )
      4   UNITED STATES OF AMERICA,              )
                                                 )   No. 18cr4781-BAS
      5         Plaintiff,                       )
                                                 )   May 8, 2019
      6              v.                          )
                                                 )   San Diego, California
      7   JOSÉ LUIS NUNEZ-SOBERANIS,             )
                                                 )
      8         Defendant.                       )
                                                 )
      9

    10                      TRANSCRIPT OF EVIDENTIARY HEARING
                           BEFORE THE HONORABLE CYNTHIA BASHANT
    11                        United States District Judge

    12    APPEARANCES:

    13    For the Plaintiff:          UNITED STATES ATTORNEY'S OFFICE
                                            SHAUNA R. PREWITT
    14                                      Assistant United States Attorney

    15    For the Defendant:          FEDERAL DEFENDERS OF SAN DIEGO, INC.
                                            ERIC STUDEBAKER FISH
    16                                      RYAN W. STITT
                                            Attorneys at Law
    17

    18

    19

    20    Court Reporter:             Dana Peabody, RDR, CRR
                                      District Court Clerk's Office
    21                                333 West Broadway, Suite 420
                                      San Diego, California 92101
    22                                DanaPeabodyCSR@gmail.com

    23

    24

    25
Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.195 Page 2 of 43
                                                                                2



     1    Case:   USA v. JOSÉ LUIS NUNEZ-SOBERANIS
          Date:   May 8, 2019
     2

     3
                                    INDEX OF WITNESSES
     4
          FOR THE PLAINTIFF:
     5                                            E X A M I N A T I O N
                                              DIRECT CROSS REDIRECT RECROSS
     6
          Sean Yim
     7    Ms. Prewitt                               6
          Mr. Stitt                                        19
     8

     9

    10
          FOR THE DEFENDANT:
    11                                            E X A M I N A T I O N
                                              DIRECT CROSS REDIRECT RECROSS
    12
          José Nunez-Soberanis
    13    Mr. Fish                                 31
          Ms. Prewitt                                      33
    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
  Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.196 Page 3 of 43
                                                                                  3



         1                    San Diego, California, May 8, 2019

         2                                 *   *   *

         3            THE CLERK:    Calling matter number 1, 18cr4781, United

         4   States of America versus José Luis Soberanis Nunez-Soberanis,

02:13    5   on calendar for evidentiary hearing.

         6            MS. PREWITT:    Shauna Prewitt on behalf of the

         7   United States.

         8            THE COURT:    Good afternoon.

         9            MR. FISH:    Eric Fish on behalf of Mr. Nunez-Soberanis,

02:13   10   who is present on bond, with Ryan Stitt, also of my office.

        11            MR. STITT:    Good afternoon.

        12            THE COURT:    Good afternoon.

        13       This is set for an evidentiary hearing.       The only issue for

        14   the evidentiary hearing is whether -- the broad issue is

02:13   15   whether there was a due process violation.       The limited issue

        16   is whether the expedited removal hearing was conducted in

        17   English or in Spanish, and whether there was any discussion,

        18   or, if it was conducted in English, why it was conducted in

        19   English, whether there was any attempt to make sure whether

02:14   20   Mr. Nunez understood English and understood what was going on.

        21   So that's really the limited issue that we are addressing at

        22   this point in time.

        23       Once I cross that bridge, then we can decide whether we

        24   need additional briefing on prejudice or additional discovery

02:14   25   on the issue of prejudice.
  Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.197 Page 4 of 43
                                                                                  4



         1       Any questions about the scope of the hearing?

         2             MS. PREWITT:   Your Honor, I just wanted to inquire.           I

         3   know a portion of the briefing dealt with defendant's claim

         4   that he also wasn't given limited time in order to review the

02:14    5   documents that were put forward in front of him, and I just

         6   wondered if the evidence hearing was appropriate to touch on

         7   that as well.

         8             THE COURT:   Sure, we can cover that as well.

         9             MR. FISH:    And I think we may also need to cover

02:14   10   whether the agent followed the procedures as set forth in the

        11   regulations.

        12             THE COURT:   What do you mean?     Like what procedures

        13   are you claiming were violated?

        14             MR. FISH:    Procedures for -- well, they stated in the

02:15   15   declaration that he didn't consult with any governing guidance,

        16   and so, for example, the memorandum that I attached to my

        17   motions showing the protocols for having to find an interpreter

        18   during an expedited removal proceeding.

        19             THE COURT:   The allegations at this point are whether

02:15   20   there was an interpreter, whether there was not an interpreter,

        21   whether the person spoke Spanish or not.      Then we can

        22   discuss -- I don't think as far as -- there's no allegations

        23   about violation of procedures, and that's kind of generic

        24   anyway.   I really want to focus on the real issue in my -- at

02:15   25   least as far as in the allegations so far, which is what
  Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.198 Page 5 of 43
                                                                                  5



         1   language was used and why.

         2            MR. FISH:    Okay.

         3            MS. PREWITT:    And, Your Honor, just so --

         4            THE COURT:    Whether Mr. Nunez understood what was

02:16    5   going on is really what the issue is.

         6            MS. PREWITT:    And, Your Honor, just so I can make the

         7   record that the United States does not dispute that it is

         8   appropriate for an individual to have an expedited removal

         9   conducted in the language that they understand.

02:16   10            THE COURT:    I don't think there's any question legally

        11   on that issue, so I'm glad the government is conceding that.

        12       You may call your first witness, Ms. Prewitt.

        13            MS. PREWITT:    Thank you, Your Honor.

        14       At this time the United States calls Officer Sean Yim to

02:16   15   the stand.

        16                                 SEAN YIM,

        17                      PLAINTIFF'S WITNESS, SWORN

        18            THE CLERK:    Would you state and spell your full name

        19   for the record.

02:17   20            THE WITNESS:    Sean Yim, S-E-A-N is my first name; last

        21   name, Y-I-M.

        22            THE CLERK:    Thank you.

        23            THE COURT:    Thank you.

        24

        25
  Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.199 Page 6 of 43
                                                                                  6



         1        Ms. Prewitt.

         2                           DIRECT EXAMINATION

         3   BY MS. PREWITT:

         4   Q.   Officer Yim, what is your job title?

02:17    5   A.   I'm a Customs and Border Protection officer at San Ysidro

         6   Port of Entry.

         7   Q.   And, sir, how long have you been with Customs and Border

         8   Protection?

         9   A.   I've been with Customs and Border Protection since May 10,

02:17   10   2010.

        11   Q.   And where are you currently assigned?

        12   A.   I'm assigned to AU, Admissibility Enforcement Unit in San

        13   Ysidro.

        14   Q.   And when were you assigned to AEU, also known as the

02:17   15   Admissibility Enforcement Unit?

        16   A.   October 1, 2016.

        17   Q.   What is the Admissibility Enforcement Unit?

        18   A.   It is special unit where we process various adverse action

        19   such as removals, asylum cases, Notice to Appear, visa

02:18   20   cancellation, in that nature.

        21   Q.   And, sir, did you receive training on how to do your job

        22   with AEU?

        23   A.   Yes, ma'am.

        24   Q.   And did that include training on immigration law in Glynco,

02:18   25   Georgia?
  Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.200 Page 7 of 43
                                                                                  7



         1   A.   Yes, ma'am.

         2   Q.   Did that also include on-the-job training?

         3   A.   Yes, ma'am.

         4   Q.   As an officer with AEU, did you conduct expedited removals?

02:18    5   A.   Yes.

         6   Q.   And how many expedited removals would you say that you've

         7   conducted in your career?

         8   A.   I would say more than a hundred cases.

         9   Q.   Officer Yim, directing your attention to October 8th of

02:18   10   2018.

        11                MR. FISH:    Could I hear the answer to that last

        12   question again?

        13                THE COURT:    The answer was, "I would say more than a

        14   hundred cases."

02:19   15                THE INTERPRETER:    The interpreter did not hear that.

        16                THE COURT:    More than a hundred cases.

        17   BY MS. PREWITT:

        18   Q.   Officer Yim, I'd like to direct your attention to

        19   October 8th, 2018.        On that date, did you meet the defendant?

02:19   20   A.   Yes, ma'am.

        21   Q.   How did you come to meet him?

        22   A.   I was -- the case was assigned to me to process his case.

        23   Q.   To process it how?

        24   A.   Expedited removal.

02:19   25   Q.   Okay.    Officer Yim, sitting here today, do you specifically
  Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.201 Page 8 of 43
                                                                                  8



         1   recall all of the details of your meeting with the defendant?

         2   A.   Yes, ma'am.

         3   Q.   And are you testifying, then, today based on your personal

         4   knowledge?

02:19    5   A.   Yes.

         6   Q.   And are you also testifying based on standard procedures

         7   that you use in expedited removals?

         8   A.   Yes.

         9   Q.   Okay.   I'd like to turn and discuss how you conduct

02:20   10   expedited removals.    On days you're assigned to conduct

        11   expedited removals, what's the first thing you do?

        12   A.   The first thing I do, I review A File.

        13   Q.   You review the individual's A File?

        14   A.   Yes.

02:20   15   Q.   Okay.   And what do you do with that information?

        16   A.   With that information, make sure I have -- all the

        17   information on the A File is correct, and after that, I upload

        18   document, you know, to process the case.

        19   Q.   Okay.   So once you've reviewed and verified the A File

02:20   20   information and uploaded the documents, what do you do next?

        21   A.   After that, I go to the detainee cell, bring the subject

        22   out, and start to interview.

        23   Q.   And where do you take the individual for this interview?

        24   A.   I take them to this office with the cubicles with maybe,

02:20   25   like, eight, ten different desks.     It's a private area.
  Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.202 Page 9 of 43
                                                                                  9



         1   Q.   Okay.    And before you conduct this interview, do you speak

         2   to the subjects that you are going to be interviewing?

         3   A.   Because from detainee cell to the process area where

         4   process, I would say, probably, it's about two, three minutes'

02:21    5   walk, so I casually talk to him what's going to happen.

         6   Q.   Before you begin the interview, do you also speak with him?

         7   A.   Yes.

         8   Q.   And is part of that asking the individual what language he

         9   or she would like to speak in?

02:21   10   A.   Yes, ma'am.

        11                MR. FISH:    Objection.   Leading.

        12                THE COURT:   Sustained.

        13   BY MS. PREWITT:

        14   Q.   Are you a fluent English speaker?

02:21   15   A.   Yes, ma'am.

        16   Q.   Do you speak any other languages?

        17   A.   I also speak Spanish.

        18   Q.   Have you received training in how to speak Spanish?

        19   A.   Yes, we did.

02:21   20   Q.   Have you ever conducted expedited removals in Spanish

        21   before?

        22   A.   Yes.

        23   Q.   Officer Yim, do you prefer to conduct an expedited removal

        24   in one language or another?

02:21   25   A.   No, there's no preference.
 Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.203 Page 10 of 43
                                                                                  10



         1   Q.   Do you recall on October 8, 2018, what language was used

         2   during the defendant's expedited removal?

         3   A.   English.

         4   Q.   Did you ask the defendant what language he wanted to use

02:22    5   during the interview?

         6   A.   Yes, ma'am.

         7   Q.   And do you recall when you asked him that?

         8   A.   I asked the subject twice as I was walking him to the

         9   processing area.     I asked him if he speaks English, and prior

02:22   10   to start the interview, I also asked him what language he's

        11   comfortable doing the interview in for the interview.

        12   Q.   And what did he say?

        13   A.   Both times he said English.

        14   Q.   Okay.    And then during the course of your interview, did

02:22   15   the defendant seem to understand you?

        16   A.   Yes.

        17   Q.   Agent Yim, if an individual you're speaking to elects to

        18   speak in English, but then doesn't seem to understand, what do

        19   you do in those circumstances?

02:22   20                MR. STITT:   Objection.   Speculation.

        21                THE COURT:   Sustained.

        22   BY MS. PREWITT:

        23   Q.   Officer Yim, have you ever had an experience where an

        24   individual has elected to proceed in English, but then doesn't

02:23   25   seem to understand?
 Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.204 Page 11 of 43
                                                                                  11



         1   A.   Yes.

         2                MR. STITT:   Objection.   Relevance.

         3                THE COURT:   I'll allow it.

         4   BY MS. PREWITT:

02:23    5   Q.   And what do you do in those circumstances?

         6   A.   At any point during my interview, if subject doesn't

         7   understand English, I ask him what language he prefer to speak.

         8   If officer is available for the translation, I use that option.

         9   If he asks me speak Spanish, I make a transition to Spanish,

02:23   10   and we also have a service, an interpreter service, that we can

        11   call over the phone.

        12   Q.   Okay.    Officer Yim, I have a series of exhibits.

        13                MS. PREWITT:    Your Honor, may I approach?

        14                THE COURT:   Sure.

02:24   15   BY MS. PREWITT:

        16   Q.   Officer Yim, if you could look at, first, what's been

        17   marked as United States Exhibit Number 1.       Do you recognize

        18   this document?

        19   A.   Yes, ma'am.

02:24   20   Q.   And what is it?

        21   A.   It is a Q and A.       That's the interview.   When I conduct the

        22   interview, that's the questions and answers that I asked and

        23   write down for the answers.

        24   Q.   Okay.    And before you begin an interview, do you advise

02:24   25   individuals of their rights?
 Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.205 Page 12 of 43
                                                                                  12



         1   A.   Yes.

         2   Q.   Does that rights advisal appear on this form?

         3   A.   Yes.

         4   Q.   And do you read this advisal in its entirety?

02:24    5   A.   Yes.

         6   Q.   Did you do that in this case?

         7   A.   Yes.

         8   Q.   After that is concluded, what did you ask the defendant?

         9                MR. FISH:    Objection.

02:24   10                THE WITNESS:   I asked the subject if --

        11                THE COURT:   I'm sorry.   Wait when there's an

        12   objection.     I'm sorry.    What was the objection?

        13                MR. FISH:    Leading.

        14                THE COURT:   Sustained.

02:24   15        You may wait for the next question.

        16   BY MS. PREWITT:

        17   Q.   What did you do after you finished the rights advisal?

        18   A.   I asked the subject making sure he understood what I just

        19   told him.

02:25   20   Q.   And what did he say?

        21   A.   He said yes.

        22   Q.   Okay.    Did you ever ask during the course of the interview

        23   whether the defendant had any questions?

        24   A.   Yes.

02:25   25   Q.   And what did he say?
 Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.206 Page 13 of 43
                                                                                  13



         1   A.     He said no.

         2   Q.     Throughout the interview, what language did the defendant

         3   use to answer your questions?

         4   A.     English.

02:25    5   Q.     And did he seem to understand your questions?

         6                 MR. FISH:    Objection.   Leading.

         7                 THE COURT:   Overruled.   You may answer.   Did he seem

         8   to understand you?

         9                 THE WITNESS:   Yes, ma'am.

02:25   10   BY MS. PREWITT:

        11   Q.     In your view, did it seem like he was answering the

        12   questions coherently?

        13   A.     Yes.

        14   Q.     At any point did he ask you to speak in Spanish?

02:25   15   A.     No.

        16   Q.     At any point did he indicate that he did not understand

        17   you?

        18   A.     No.

        19   Q.     At any point did he ask you to speak slower?

02:26   20   A.     No.

        21   Q.     After you finished this interview, did you determine

        22   whether the defendant would be removed?

        23   A.     Yes.

        24   Q.     And what did you determine?

02:26   25   A.     Due to his prior immigration violation, he was being
 Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.207 Page 14 of 43
                                                                                  14



         1   removed for 20 years.

         2   Q.   And, Officer Yim, once you completed the interview, what

         3   did you do at that point?

         4   A.   Based on the interview, I worked on my report.

02:26    5   Q.   I'm sorry?

         6   A.   I -- after the interview, I print out the forms, I serve

         7   all the serving documents to the subject making sure he

         8   understood all the forms.    I explained to him, and either he

         9   signs it or initial each page.

02:26   10   Q.   Okay.   I'd like to break that apart a little bit.        You have

        11   in front of you United States Exhibits 2 and 3.       Do you

        12   recognize those documents?

        13   A.   Yes, ma'am.

        14   Q.   And what are those documents?

02:27   15   A.   One of them is the showing -- it's just a determination of

        16   admissibility with the charges indicated and --

        17   Q.   And which exhibit is that?

        18   A.   That is Exhibit 2.

        19   Q.   Okay.

02:27   20   A.   Showing basically the charge was he doesn't have entry

        21   document, you know, to enter the U.S., and Exhibit 3 is the

        22   notice to alien order to be removed.     This paper showing that

        23   he's been removed for 20 years.     He cannot come back for 20

        24   years.

02:27   25   Q.   Are these two of the documents that you printed out?
 Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.208 Page 15 of 43
                                                                                  15



         1   A.   Yes.

         2   Q.   Okay.    I'd like to begin first with Government's

         3   Exhibit Number 2.     I know you described it for us, but I want

         4   to ask you about the process you used when you -- after you

02:28    5   print out this form.      Okay?   Do you review this form with the

         6   defendant?

         7   A.   Yes, I do.

         8   Q.   Is it a part of your practice to allow individuals to

         9   review this form if they would like to?

02:28   10   A.   Yes, ma'am.

        11   Q.   Okay.    Did you give a copy of this form to the defendant?

        12   A.   Yes, ma'am, we give this to our subject for copy.

        13   Q.   Did you ask the defendant whether he had any questions

        14   about this form?

02:28   15   A.   I asked if he had any questions.      He said no.

        16   Q.   Okay.    I'd like to move now to Government's Exhibit Number

        17   3.   I know you described this form for us a little bit earlier,

        18   but I want to ask you again about the process with this form.

        19        With this form, too, did you explain this form to the

02:28   20   defendant?

        21                MR. STITT:   Objection.   The objection is leading at

        22   this point.

        23                THE COURT:   Overruled.

        24   BY MS. PREWITT:

02:28   25   Q.   Did you explain this form to the defendant?
 Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.209 Page 16 of 43
                                                                                  16



         1   A.   Yes, ma'am.

         2   Q.   And did you ask the defendant whether he had any questions

         3   about this form?

         4   A.   Yes, ma'am.

02:29    5   Q.   And did he?

         6   A.   He said no.

         7   Q.   Is it part of your practice to allow individuals to

         8   remove -- to review this form as well?

         9   A.   Yes, ma'am, yes.

02:29   10   Q.   Now, Officer Yim, I notice that there's a signature at the

        11   bottom of Exhibit Number 3.    Whose signature appears on the

        12   bottom left-hand corner?

        13   A.   That is the defendant's signature.

        14   Q.   Okay.    And did you ask the defendant to sign this form?

02:29   15   A.   I had him sign the paper after going over the information

        16   on top.

        17   Q.   Okay.    And did the defendant ever tell you that he was

        18   uncomfortable signing this document?

        19   A.   No.

02:29   20   Q.   Did he indicate that he needed more information before he

        21   could sign?

        22   A.   No.

        23   Q.   Looking back at Exhibit Number 1, did you also print out

        24   that document?

02:29   25   A.   I'm sorry, what was the question again?
 Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.210 Page 17 of 43
                                                                                  17



         1   Q.   Looking at Government's Exhibit Number 1 --

         2   A.   Yes.

         3   Q.   -- did you print out that document as well?

         4   A.   Yes, ma'am.

02:30    5   Q.   Did you review it with the defendant?

         6   A.   Yes, ma'am.

         7   Q.   And if you could flip to the last page of that document,

         8   towards the middle of the page, it appears that there's a

         9   signature there.

02:30   10   A.   Yes.

        11   Q.   And whose signature is that?

        12   A.   That is our subject's signature.

        13   Q.   Okay.   It also appears that on the preceding three pages

        14   that there are initials?

02:30   15   A.   Yes, ma'am.

        16   Q.   The initials JLNS.    Whose initials are those?

        17   A.   That is also the subject's initials.

        18   Q.   Okay.   So I'd like to discuss with you the process you used

        19   with respect to this document.     Do you review this document

02:30   20   with the individual that you've interviewed?

        21   A.   Yes.

        22   Q.   And did you do that in this case?

        23   A.   Yes.

        24   Q.   And after you review that, do you ask them to then sign and

02:30   25   initial the document?
 Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.211 Page 18 of 43
                                                                                  18



         1   A.   Yes.

         2   Q.   And why do you ask them to do that?

         3   A.   We want to make sure if there's no --

         4                THE COURT:   I'm sorry, I missed that.

02:31    5                THE WITNESS:   Make sure it's all correct, making sure

         6   everything's correct.

         7                THE COURT:   Okay.

         8   BY MS. PREWITT:

         9   Q.   Okay.    Did the defendant have any corrections?

02:31   10   A.   No.

        11   Q.   Did the defendant ever state that he was not comfortable

        12   signing or initialling the form?

        13   A.   No.

        14   Q.   Okay.    Did he ever tell you that he needed more time to

02:31   15   review the document?

        16   A.   No.

        17   Q.   Officer Yim, what did you do after you finished reviewing

        18   United States Exhibits 1, 2, and 3 with the defendant?

        19   A.   Based on all this information that I received from the

02:31   20   subject, I start creating my report.

        21   Q.   Okay.    And if you could turn to United States Exhibit

        22   Number 4, do you recognize that document?

        23   A.   Yes, ma'am.

        24   Q.   And what is that?

02:31   25   A.   That is my report.
 Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.212 Page 19 of 43
                                                                                  19



         1   Q.   Officer Yim, did you offer the defendant the opportunity to

         2   withdraw his application?

         3   A.   No, I did not.

         4   Q.   And why did you not do that?

02:32    5   A.   He doesn't qualify because he was making illegal entry.

         6   Q.   Okay.    Officer Yim, after you completed your report in this

         7   case, have you had any other experience or further involvement

         8   with this case?

         9   A.   No.

02:32   10                MS. PREWITT:   Thank you, Officer Yim.

        11        No further questions.

        12                THE COURT:   Cross-exam.

        13                               CROSS-EXAMINATION

        14   BY MR. STITT:

02:32   15   Q.   Good afternoon.      Officer Yim, it's fair to say that you see

        16   a high volume of cases at the port of entry?

        17   A.   Yes, sir.

        18   Q.   When you show up for work each day, there's typically

        19   already a case waiting for you to work on?

02:33   20   A.   Yes, sir.

        21   Q.   And you're continuously busy throughout the day?

        22   A.   Yes, sir.

        23   Q.   During your time at the port of entry, I imagine you've

        24   seen an increase in cases that you've had to process.        Is that

02:33   25   true?
 Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.213 Page 20 of 43
                                                                                  20



         1   A.    Yes.

         2   Q.    In particular, the last year?

         3   A.    Yes.

         4   Q.    2018 has been, in many ways, a record year for illegal

02:33    5   immigration in the United States?

         6   A.    Yes.

         7   Q.    And that means that your workload goes up?

         8   A.    Yes, sir.

         9   Q.    It means you have more cases to work on and less time to do

02:33   10   it?

        11   A.    Yes, sir.

        12   Q.    You have a working knowledge of Spanish, right?

        13   A.    Yes.

        14   Q.    And a working knowledge is not fluency?

02:33   15   A.    No.

        16   Q.    You're not a court-trained Spanish-language interpreter?

        17   A.    I'm sorry, what was that?

        18   Q.    You're not a court-certified Spanish-language interpreter?

        19   A.    No.

02:33   20   Q.    You're not fluent in -- or proficient in a way that would

        21   allow you to translate, like, this legal proceeding that we're

        22   having in court today, right?

        23   A.    No.

        24   Q.    And in fact, you would say that your ability to speak

02:34   25   Spanish is far less proficient than your ability to speak
 Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.214 Page 21 of 43
                                                                                  21



         1   English, right?

         2   A.   Right.

         3   Q.   You're obviously a fluent English speaker?

         4   A.   Yes, sir.

02:34    5   Q.   Did you receive all of your Spanish training at the Glynco

         6   academy which you went for training to become a Customs and

         7   Border Protection officer?

         8   A.   I did my training at Charleston, South Carolina.

         9   Q.   But as part of your work with the government?

02:34   10   A.   Yes, sir.

        11   Q.   And how long was the training?

        12   A.   The training was a little over two months.

        13   Q.   And that's the entirety of the Spanish-language training

        14   that you've had?

02:34   15   A.   Yes, sir.

        16   Q.   You described briefly the, sort of, office area where the

        17   expedited removal interviews are conducted, but I'd like to ask

        18   you some specific questions, sort of, about that.

        19        This is at the port of entry here in San Diego at

02:35   20   San Ysidro?

        21   A.   San Ysidro.

        22   Q.   And this is a secure office area, correct?

        23   A.   Correct.

        24   Q.   So you meet the people you're going to interview in a

02:35   25   cellblock, right?
 Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.215 Page 22 of 43
                                                                                  22



         1   A.     Yes.

         2   Q.     You take them out of a locked cell, right?

         3   A.     Yes.

         4   Q.     And then you take them to an office area that's a couple

02:35    5   minutes' walk away?

         6   A.     Yes.

         7   Q.     They're not free to leave?

         8   A.     No.

         9   Q.     There aren't people from the public present for the

02:35   10   hearing?

        11   A.     Yes.

        12   Q.     This is a private meeting that occurs between you and the

        13   person you're interviewing, right?

        14   A.     Yes.

02:35   15   Q.     It's obviously not a courtroom setting?

        16   A.     No.

        17   Q.     And this is just -- would you describe it as a general

        18   office environment with desks and cubicles and the like?

        19   A.     Yes.

02:35   20   Q.     The interviews are not recorded, correct?

        21   A.     No.

        22   Q.     You asked -- now transitioning to Mr. Nunez, you asked

        23   Mr. Nunez if he prefers English or Spanish, correct?

        24   A.     I asked him if he speaks English.   He said -- answer was

02:36   25   yes.    Then prior to the interview, I asked him which language
 Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.216 Page 23 of 43
                                                                                  23



         1   are you comfortable conducting this interview in.        He said

         2   English.

         3   Q.   Okay.    I'm going to show you a copy of your declaration,

         4   which I'm marking Defense Exhibit A.       And then --

02:37    5                MR. STITT:   Your Honor, do you have a copy as well?

         6                THE COURT:   I don't.

         7                MR. STITT:   Okay.   I'll hand one up.

         8                THE COURT:   I can print one up.

         9                MR. STITT:   No need.   Your Honor, this was already

02:37   10   filed by the government.

        11                THE COURT:   That's why I said I could look it up.

        12                MR. STITT:   I know I've marked it as Defense Exhibit

        13   A.

        14                THE COURT:   I don't think it needs to be marked.       It's

02:37   15   part of the record already.

        16                MR. STITT:   Thank you.

        17   BY MR. STITT:

        18   Q.   Officer Yim, I'd like to -- do you recognize the document I

        19   handed you?

02:37   20   A.   Yes, sir.

        21   Q.   What is it?

        22   A.   This is the declaration that I provided to the DA.

        23   Q.   Okay.    And you reviewed it before you signed it?

        24   A.   Yes.

02:37   25   Q.   And it's true and accurate?
 Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.217 Page 24 of 43
                                                                                  24



         1   A.   Yes.

         2   Q.   I'd like to turn your attention to paragraph 6, which is at

         3   the bottom of page 2.    In this paragraph you describe what your

         4   typical procedure is for asking someone what language they use?

02:38    5   A.   Yes.

         6   Q.   You wrote, "I would ask the individual whether he or she

         7   preferred English or Spanish," correct?

         8   A.   Correct.

         9   Q.   And that's what you did in this case?

02:38   10   A.   Yes.

        11   Q.   You did not ask Mr. Nunez -- you did not ask Mr. Nunez if

        12   he spoke English well enough to go forward in a legal

        13   proceeding, correct?

        14   A.   I asked him -- I gave him a choice which language he

02:38   15   prefers to speak for the interview.

        16   Q.   I completely understand --

        17   A.   Yes.

        18   Q.   -- but my question, more specifically, is that you did not

        19   ask Mr. Nunez if he spoke English well enough to proceed with a

02:38   20   legal deportation proceeding?

        21   A.   Not in that word.

        22   Q.   After determining what language the person you're going to

        23   interview prefers and beginning the interview, obviously, you

        24   provide them a copy of the Record of Sworn Statement.        Is that

02:39   25   right?
 Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.218 Page 25 of 43
                                                                                  25



         1   A.   Yes.

         2   Q.   And that's the Government's Exhibit 1?

         3   A.   Yes.

         4   Q.   Do you have that up there with you?

02:39    5   A.   I do.

         6   Q.   Okay.   The top of the form of Record of Sworn Statement

         7   requires you to add where the interview takes place, the person

         8   you're interviewing, what language is used, et cetera, right?

         9   A.   Yes.

02:40   10   Q.   It took place at San Ysidro, and the language was English

        11   in this case, correct?

        12   A.   Correct.

        13   Q.   And below that is a preprinted statement of rights,

        14   correct?

02:40   15   A.   Correct.

        16   Q.   And that's the same statement of rights that's given in all

        17   of the expedited removal proceedings that you've been a part

        18   of, right?

        19   A.   Yes, sir.

02:40   20   Q.   This is a standard form?

        21   A.   Yes.

        22   Q.   You do not read this statement of rights to the people

        23   you're interviewing, correct?

        24   A.   I do.   I do read them.

02:40   25   Q.   I'd like to turn you back to your declaration, page 2,
 Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.219 Page 26 of 43
                                                                                  26



         1   again, paragraph 6.     Starting at the very bottom of page 2, the

         2   last sentence, after determining what language the person

         3   prefers, you wrote, quote, I would issue them a copy of the

         4   introductory paragraphs of the Record of Sworn Statement to the

02:41    5   individual in English or Spanish and ask him if he or she had

         6   any questions in reference to what he or she read."

         7        You would then proceed to ask questions and take

         8   contemporaneous notes.    Is that correct?

         9   A.   Yes.

02:41   10   Q.   This declaration says that you give them the Record of

        11   Sworn Statement for them to read.     After they read it, you ask

        12   them if they have any questions, right?

        13   A.   Yes.

        14   Q.   And that's what happened here?

02:41   15   A.   Yes.

        16   Q.   Once the person has read the rights contained in the Record

        17   of Sworn Statement?

        18   A.   Okay.   Hold on.   The statement, did you ask me if I served

        19   the actual statement or you're asking, like, I read it to him

02:42   20   and I asked him if he understood his rights?      I didn't serve

        21   the document to him.

        22   Q.   You wrote in your declaration that once you -- once you

        23   determine what language an interviewee prefers, you then issue

        24   them the Record of Sworn Statement for them to read and ask

02:42   25   them if they have any questions about it?
 Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.220 Page 27 of 43
                                                                                  27



         1   A.   I read it over to him and asked him if he has any questions

         2   about that.

         3   Q.   So you did not give it to them to read?

         4   A.   No.

02:42    5   Q.   You read it in this case in English?

         6   A.   Yes.

         7   Q.   You understand, though, that your declaration that you

         8   signed says that it's read -- that the interviewee reads it,

         9   not that you read it to them?    That's page 3, line 2 at the

02:43   10   very top.

        11   A.   Page 2, where?

        12   Q.   Page 3, line 2.

        13   A.   Yes.   He says I asked him if he had any questions,

        14   reference to what he or she was read.

02:43   15   Q.   Not was read, it's what he or she read.

        16   A.   Right.

        17   Q.   Moving on, you then asked Mr. Nunez a series of questions

        18   about his entry and his family and past, correct?

        19   A.   Yes.

02:44   20   Q.   You took notes on a computer?

        21   A.   Yes.

        22   Q.   And then generated this form that we see as Exhibit 1?

        23   A.   Yes.

        24   Q.   You did not read verbatim each and every question and

02:44   25   answer to Mr. Nunez before he signed it, correct?
 Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.221 Page 28 of 43
                                                                                  28



         1   A.   I gave him enough time to go over, but I didn't read them

         2   one by one.

         3   Q.   And how much time specifically did you give him to review

         4   this document?

02:44    5   A.   I told him he could take as much time as he wanted to.          If

         6   he has any questions about any of the forms he has to sign or

         7   initial, I asked him to just let me know, so there was enough

         8   time.

         9   Q.   But that wasn't my question.    How much time?

02:44   10   A.   He just signed it and give it back to me.      That was his

        11   choice.

        12   Q.   How much time?

        13   A.   Five minutes.

        14   Q.   So he had this document for five minutes, and all he did

02:45   15   was sign it and give it right back to you?

        16   A.   It seems like he just didn't want to go over it.       He just

        17   initialed it and gave it back to me.

        18   Q.   Well, this is a four-page document, so if he had it for

        19   five minutes, he would have a minute to read each page, right?

02:45   20   A.   It wasn't like I gave him five minutes.      I gave him as much

        21   time as he's needed.    He give it back to me in five minutes.

        22   Q.   Okay.    So you gave it to him and left --

        23   A.   Yes.

        24   Q.   -- and then returned?

02:45   25   A.   I was just sitting there.    I served the documentation.        I
 Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.222 Page 29 of 43
                                                                                  29



         1   told him to go over.    If there's anything that needs to be

         2   fixed or corrected, let me know.

         3   Q.   I see.   So then you handed him the documentation, and by

         4   that, what do you mean exactly?     That's the Record of Sworn

02:45    5   Statement, obviously, right?    Anything else?

         6   A.   It was the Record of Sworn Statement and also the Exhibit B

         7   and Exhibit 2 and 3.

         8   Q.   Okay.    So just so I make sure everyone's on the same page,

         9   it's the Record of Sworn Statement, Exhibit 1; Exhibit 2 is the

02:46   10   Notice and Order of Expedited Removal?

        11   A.   Yes.

        12   Q.   And then what else?   I didn't catch that.     And Exhibit 3?

        13   A.   And Notice of Admissibility.

        14   Q.   Right, and that's, I think, Exhibit 3, right?

02:46   15   A.   Yes.

        16   Q.   Okay.    So you gave him all of these documents, correct?

        17   A.   Yes.

        18   Q.   And you did not read them to him?

        19   A.   I explained to him Exhibit 2 and 3.     I explained to him

02:46   20   what the charge was and how long he's been removed.

        21   Q.   So you explained two of the three documents to him?

        22   A.   Yes.

        23   Q.   And the two documents you explained are Exhibits 2 and 3,

        24   correct?

02:47   25   A.   Correct.
 Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.223 Page 30 of 43
                                                                                  30



         1   Q.   You did not explain Exhibit 1, which is the Record of Sworn

         2   Statement, correct?

         3   A.   No.

         4               MR. STITT:   May I have just a brief moment,

02:47    5   Your Honor?

         6               THE COURT:   Sure.

         7   BY MR. STITT:

         8   Q.   Officer Yim, I'd like to turn back to something you said at

         9   the very beginning of your testimony on direct.       In response to

02:48   10   a question from the prosecutor, you responded that you recall

        11   all the details of your meeting with Mr. Nunez.       Is that

        12   correct?

        13   A.   Yes.

        14   Q.   Again, in your declaration, I'd like to point you to a

02:48   15   specific portion.    It's paragraph 4.   And the very middle of

        16   paragraph 4, beginning on line 16, you wrote, "While I cannot

        17   specifically recall all of the details of my October 8, 2018,

        18   encounter with the defendant, I have standard procedures in

        19   conducting expedited removals at the port of entry."        You

02:48   20   reviewed and signed this declaration before it was filed,

        21   correct?

        22   A.   Correct.

        23               MR. STITT:   I have no further questions.

        24               THE COURT:   Anything further, Ms. Prewitt?

02:48   25               MS. PREWITT:   No, Your Honor.
 Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.224 Page 31 of 43
                                                                                  31



         1               THE COURT:   Thank you, sir.

         2        Any additional evidence from the government?

         3               MS. PREWITT:    No, Your Honor.

         4               THE COURT:   Any affirmative evidence from the defense?

02:49    5               MR. FISH:    Yes, Your Honor.   The defense would like to

         6   call the defendant Mr. Nunez-Soberanis.

         7                            JOSÉ NUNEZ-SOBERANIS,

         8                       DEFENDANT'S WITNESS, SWORN

         9               THE CLERK:   Would you state and spell your full name

02:50   10   for the record.

        11               THE INTERPRETER:   The interpreter was just giving the

        12   defendant the option of using the headsets or not.

        13               THE CLERK:   If he can state his name for the record.

        14               THE WITNESS:    José Luis Nunez.

02:50   15               THE COURT:   Mr. Fish.

        16                              DIRECT EXAMINATION

        17   BY MR. FISH:

        18   Q.   Mr. Nunez-Soberanis, I want to ask a couple questions about

        19   what happened on October 8, 2018.      On that date, were you

02:50   20   arrested at the San Ysidro Port of Entry?

        21   A.   Yes.

        22   Q.   After you were arrested, what happened?

        23   A.   When I was detained, they sat me, like, on a corner, like

        24   on the sidewalk.    They placed the handcuffs on me.     And they

02:50   25   had me sitting there so that someone could come and interview
 Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.225 Page 32 of 43
                                                                                  32



         1   me.

         2   Q.    Did someone come and interview you?

         3   A.    Yes.

         4   Q.    Was it the officer who testified previously?

02:51    5   A.    Yes.

         6   Q.    Did that officer ask you questions in Spanish?

         7   A.    No.

         8   Q.    Did he ask you questions in English?

         9   A.    Yes.

02:51   10   Q.    Before he interviewed you, did he give you the option to

        11   proceed in Spanish?

        12   A.    No.

        13   Q.    Did he ever tell you that he could get a Spanish

        14   interpreter?

02:51   15   A.    No.

        16   Q.    Did he ever test your ability to speak English?

        17   A.    No.

        18   Q.    Did he ask you if you understood English well enough to do

        19   a legal proceeding in English?

02:51   20   A.    No.

        21   Q.    If he had offered you a Spanish interpreter, would you have

        22   used one?

        23   A.    Yes.

        24                MR. FISH:   No further questions.

        25
 Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.226 Page 33 of 43
                                                                                  33



         1               THE COURT:   Cross-exam.

         2                              CROSS-EXAMINATION

         3   BY MS. PREWITT:

         4   Q.   Good afternoon, sir.

02:52    5   A.   Good afternoon.

         6   Q.   Sir, you've lived in the United States for more than 18

         7   years?

         8               MR. FISH:    Objection.   Relevance.

         9               THE COURT:   Overruled.

02:52   10        You may answer.

        11               THE WITNESS:   Yes.

        12   BY MS. PREWITT:

        13   Q.   And that was between 1998 and 2016?

        14   A.   Correct.

02:52   15   Q.   You began learning English one year after you came to the

        16   United States, in 1999, correct?

        17   A.   Correct.

        18   Q.   It's been about 20 years?

        19   A.   Correct.

02:52   20   Q.   Sir, you've worked in the United States?

        21   A.   Yes.

        22   Q.   And you've worked in restaurants in the United States?

        23   A.   Yes.

        24   Q.   And those jobs have been customer-facing jobs?

02:52   25   A.   Yes.
 Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.227 Page 34 of 43
                                                                                  34



         1   Q.   And those jobs have required you to speak to customers in

         2   English?

         3   A.   Yes.

         4   Q.   And to speak to your bosses in English?

02:53    5   A.   Yes.

         6   Q.   You've also taken English classes?

         7   A.   Yes.

         8   Q.   Sir, do you recall your arrest in this case?

         9   A.   Yes.

02:53   10   Q.   And do you recall being asked to give a statement after

        11   your arrest?

        12   A.   Yes.

        13   Q.   And you were asked whether or not you wanted to give that

        14   statement in English or Spanish?

02:53   15   A.   Yes.

        16   Q.   And at first, you said English?

        17   A.   Yes.

        18   Q.   But then you gave the option to the agent of proceeding in

        19   Spanish?

02:53   20               THE INTERPRETER:   Could you repeat that for the

        21   interpreter's sake?

        22               MS. PREWITT:   Yes.

        23   BY MS. PREWITT:

        24   Q.   But then later in the interview, you told the agent you

02:53   25   could also speak in Spanish?
 Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.228 Page 35 of 43
                                                                                  35



         1   A.   Yes.

         2               MS. PREWITT:   No further questions.

         3               THE COURT:   Anything further?

         4               MR. FISH:    Nothing further.

02:54    5               THE COURT:   Thank you, sir.

         6        Any further witnesses for the defense?

         7               MR. FISH:    No, Your Honor.

         8               THE COURT:   Anything further from the government?

         9               MS. PREWITT:   No, Your Honor.

02:54   10               THE COURT:   Any closing argument?

        11               MR. FISH:    Yes, Your Honor.   Who would you like to go

        12   first?

        13               THE COURT:   We'll start with the government.

        14   Actually, it's your motion.      I'll let you go first.   Let's get

02:54   15   him connected.

        16               THE INTERPRETER:   Okay.   Ready.

        17               MR. FISH:    We've alleged three due process violations.

        18   I think it's clear Mr. Nunez-Soberanis' due process rights were

        19   violated during his expedited removal proceedings.        First, the

02:55   20   Ninth Circuit's case in Tejeda-Mata makes it clear --

        21               THE COURT:   I'm going to stop you.    I'm going to kind

        22   of tell you where I stand on this, and that might help direct

        23   both of your closing arguments.

        24        On the one hand, I think your client did himself a

02:55   25   disservice because he basically admitted that he spoke English
 Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.229 Page 36 of 43
                                                                                  36



         1   and was asked whether he wanted to speak English or Spanish and

         2   said English, so I have some concerns about that.

         3       But I can tell you my biggest concern in this case is

         4   Officer Yim.   I barely understood what he was saying.       He spoke

02:55    5   in accented English.    I had difficulty understanding him.      The

         6   defense attorney had difficulty understanding him.       You asked

         7   him a couple times, Ms. Prewitt, to repeat himself because you

         8   had difficulty understanding him.     The court reporter had to

         9   interrupt the proceedings and asked him to repeat himself.

02:55   10       It is his second language even.      If he speaks English, it

        11   is his second language, and I have some real concerns if you

        12   have someone who speaks in heavily accented English whether

        13   that person really understands what's going on.

        14       So that's sort of my -- before you start getting into a lot

02:56   15   of the argument, that's sort of where I stand, Mr. Fish, is

        16   after the evidentiary hearing, so you can take that as you want

        17   and go back to your closing argument, if you want.

        18            MR. FISH:     I would agree with the Court there,

        19   Your Honor.

02:56   20       I think the testimony also made it clear that

        21   he -- Officer Yim did not, in fact, read the statement to him,

        22   but asked him to read it.    So that was the declaration stated,

        23   that Mr. Nunez-Soberanis was asked to read it, and I think

        24   our -- you know, our declaration, and Mr. Nunez-Soberanis'

02:56   25   testimony, makes it clear that he does speak some English.           The
 Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.230 Page 37 of 43
                                                                                  37



         1   question is whether he speaks enough English to do a court

         2   proceeding.   This Court would not have people come in, we just

         3   ask them if they speak any English, and then we do the entire

         4   change of plea or trial, or whatever proceeding it might be, in

02:57    5   English.

         6       And it's important to understand the context here.        This

         7   was basically presented to Mr. Nunez-Soberanis as an interview.

         8   From the agent's testimony, there was no testimony that he

         9   would have been informed that this was a deportation

02:57   10   proceeding, that this would have further collateral

        11   consequences in the future, that this was -- this is a

        12   deportation proceeding, as the Ninth Circuit makes clear in

        13   Raya-Vaca.    This is a legal proceeding to which the due process

        14   clause applies.   So if this had happened in a courtroom, even

02:57   15   an immigration courtroom where the person comes in, is asked,

        16   "Well, do you speak English?" and then the entire proceeding

        17   happens in English irrespective of their English ability,

        18   irrespective of if they understand what's happening.        We would

        19   say that's a clear due process violation, and we would say

02:57   20   that's also true here, especially in light of what Your Honor

        21   has noticed with the limited ability of Mr. Yim to even be

        22   understood by a native English speaker.

        23       So I would say that there is a clear due process violation

        24   here and that we should, therefore, be able to litigate the

02:58   25   prejudice issue and compel discovery of the Officer's Reference
 Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.231 Page 38 of 43
                                                                                  38



         1   Tool.

         2            THE COURT:   Ms. Prewitt.

         3            MS. PREWITT:     Yes, Your Honor.    I'll begin with

         4   Sanchez-Aguilar in which the Ninth Circuit has held that

02:58    5   individuals who are seeking entry at the border are entitled to

         6   whatever process Congress provides.

         7       Now, I begin with that because while the United States

         8   absolutely does not dispute that an individual who is going

         9   through an expedited removal should have that expedited removal

02:58   10   conducted in the language they understand.      I do begin with

        11   that because it's not as broad as the due process rights that

        12   we understand in a courtroom, in a criminal proceeding.         And so

        13   I just wanted to make that clear.

        14       With respect to the proceeding in this case, the

02:58   15   United States is troubled by the facts in this case insofar as

        16   they are these:   The defendant was given an opportunity to

        17   proceed in the language of his choice.       He said that he wanted

        18   to proceed in English, just as he began to do in his

        19   post-arrest statement in this case.     At no point during the

02:59   20   process did he state, "I don't understand you, I don't

        21   understand what's going on here."     Whatever the Court may feel

        22   about Officer Yim and the Court's ability to understand him,

        23   the interview in this case makes clear that the questions and

        24   answers flow logically.    There's not a point here where I read

02:59   25   through this, and I think, "Oh, boy, I don't think that this
 Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.232 Page 39 of 43
                                                                                  39



         1   guy" --

         2               THE COURT:    What about the rights?   What about

         3   explaining to him what's going on?

         4               MS. PREWITT:    Your Honor, I mean, we can call

02:59    5   Officer Yim again.       My understanding of his testimony is that

         6   he did read this rights advisal to the defendant.        Of course,

         7   he read it to him in English, and so, you know, that doesn't

         8   necessarily deal with the Court's concern --

         9               THE COURT:    In heavily accented English.

03:00   10               MS. PREWITT:    -- as to whether or not he understood

        11   it, but again, Your Honor, I think the due process requires

        12   more than an individual who says, "I want to go in English,"

        13   and then at every opportunity when he's asked, "Do you

        14   understand?" he says, "Yes."      "Do you have questions?"      He

03:00   15   says, "No."    He signs documents.    He doesn't state that he's

        16   uncomfortable with the process, that he would like an

        17   interpreter, that he prefers to proceed in a different

        18   language.    He doesn't complain at all in that process.        And so

        19   because of that, we do not believe that the due process rights

03:00   20   are implicated in this case.

        21               THE COURT:    Here's my concern, and I said it a couple

        22   of times.    I am convinced that if Agent Yim read these rights

        23   to me, even assuming he did read them, if he read these to me

        24   right now, I'm not sure I would understand the rights that he

03:01   25   was reading to me.       And there's no evidence presented that
 Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.233 Page 40 of 43
                                                                                  40



         1   Mr. Nunez read English.    I don't know that he was ever asked if

         2   he read English.   And in fact, the officer's testimony about

         3   the way Mr. Nunez acted when given the statement to review and

         4   the fact that he didn't seem to want to review it, he just

03:01    5   signed and handed it right back to him suggests he didn't read

         6   what was handed to him, and the implication could be that he

         7   didn't -- wasn't able to read it.     Officer Yim didn't explore

         8   with him whether he read English or not.      There was not really

         9   any exploration from Officer Yim as to how well Mr. Nunez spoke

03:01   10   English, how much training he'd gotten in English, and I am

        11   concerned about Mr. Nunez's due process rights.

        12       In light of that, I find the due process rights were

        13   violated, but I don't think that gets us to the prejudice, but

        14   at this point, what I will do is I'll order that the Officer's

03:02   15   Reference Tool be turned over to defense so that they can take

        16   a look at it.

        17            MS. PREWITT:     Your Honor, if I could just speak

        18   briefly on this.

        19            THE COURT:   Sure.

03:02   20            MS. PREWITT:     The Officer Reference Tool is a website.

        21   So you go to the website.     It has a series of hyperlinks that

        22   links to policies.

        23            THE COURT:   Is it available to the defense?

        24            MR. FISH:    It is not, Your Honor.     So there is, as

03:02   25   I've laid out in my briefing -- there is litigation going on in
 Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.234 Page 41 of 43
                                                                                  41



         1   the Washington, D.C., District Court in which the American

         2   Immigration Lawyers Association, I believe that's the AILA, is

         3   seeking an unredacted copy of the Officer's Reference Tool.

         4            THE COURT:   Okay.   Whatever that is, that's

03:02    5   independent from this?

         6            MR. FISH:    Yes.

         7            THE COURT:   If the Officer's Reference Tool is

         8   available online --

         9            MR. FISH:    It is not.

03:02   10            THE COURT:   -- and you can help Mr. Fish access it,

        11   that's fine.   Otherwise, I'd ask that you print it out and

        12   provide it to him if he's not able to do that, however you want

        13   to produce it.

        14            MS. PREWITT:    I want to be clear that I'm

03:03   15   understanding this.   We're talking thousands of policies which

        16   will cover asylum policies, border crossing policies, policies

        17   for Legal Permanent Residents who commit acts that are criminal

        18   at the port of entry, a whole host of policies that have

        19   nothing to do with this case.

03:03   20            THE COURT:   That's fine.    Anything that doesn't have

        21   to do with this case, that's not his particular case, you don't

        22   have to turn over, but anything that has to do with conducting

        23   the expedited removal proceedings needs to be turned over.

        24            MS. PREWITT:    So those underlying policies --

03:03   25            THE COURT:   Whatever underlying policies are used on
 Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.235 Page 42 of 43
                                                                                  42



         1   how to conduct expedited removal proceedings.

         2            MR. FISH:     Thank you, Your Honor.

         3            THE COURT:    Okay.   We need a briefing schedule.

         4            MR. FISH:     Oh, can we make it, too, that it covers

03:03    5   interpretation, too, in an interpretation hearing, expedited

         6   removal proceedings?

         7            THE COURT:    I don't know that you need that because

         8   you've already won on that issue.

         9            MR. FISH:     Okay.

03:04   10            MR. STITT:    That's a good point.

        11            THE COURT:    So let's set a briefing schedule on the

        12   issue of prejudice.    The issue right now is only prejudice.

        13   I've already made a finding on that.

        14       How much time do you need, Mr. Fish?

03:04   15            MR. FISH:     I suppose that depends on how much time it

        16   takes to get the newly ordered discovery.       I think I can write

        17   it pretty quickly, but --

        18            MS. PREWITT:      I'll have to see how long it will take

        19   to gather that.   I would ask for at least a couple of weeks.

03:04   20            THE COURT:    Okay.   So why don't we make your brief due

        21   in a month.   Is that --

        22            MR. FISH:     That's fine.

        23            THE COURT:    That way, you can make sure you've got all

        24   the documents you need, and the government's response a week

03:04   25   after that, so let's set this for a hearing in six weeks.
 Case 3:18-cr-04781-MDD-BAS Document 36 Filed 05/15/19 PageID.236 Page 43 of 43
                                                                                  43



         1            THE CLERK:    June 24th at 2:00.

         2            THE COURT:    Mr. Nunez, you are ordered to be back in

         3   court on June 24th at 2:00.

         4            MR. FISH:    Thank you, Your Honor.

03:05    5            THE COURT:    Thank you.

         6                                 ---000---

         7

         8                        C-E-R-T-I-F-I-C-A-T-I-O-N

         9

        10       I certify that the foregoing is a correct transcript from

        11   the record of proceedings in the above-entitled matter.

        12

        13       Dated May 13, 2019, at San Diego, California.

        14

        15
                                   /s/ Dana Peabody
        16                         Dana Peabody,
                                   Registered Diplomate Reporter
        17                         Certified Realtime Reporter

        18

        19

        20

        21

        22

        23

        24

        25
